U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q/A (Amendment No, 1) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54375 PANAM TERRA, INC. (Name of Registrant in its Charter) Nevada 20-2609195 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) 900 Biscayne Blvd., Suite 3307, Miami, FL 33132 (Address of Principal Executive Offices) Issuer's Telephone Number: 305-610-8000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934 duringthe preceding 12 months (or for such shorter periodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: January 17, 2013 Common Voting Stock: 8,512,681 AMENDMENT NO. 1:EXPLANATORY NOTE This amendment is being filed in order to include complete interactive data files.The interactive data files included in the original filing were corrupted in transmission. PART II - OTHER INFORMATION Item 6.Exhibits Rule 13a-14(a) Certification - CEO Rule 13a-14(a) Certification - CFO 32 Rule 13a-14(b) Certification 101 INS XBRL Instance 101 SCH XBRL Schema 101 CAL XBRL Calculation 101 DEF XBRL Definition 101 LAB XBRL Label 101 PRE XBRL Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Reportto be signed on its behalf by the undersigned thereunto duly authorized. PANAM TERRA, INC. Date: January 18, 2013 By: /s/ Steven J. Ross Steven J. Ross, Chief Executive Officer By: /s/ Angel Lana Angel Lana, Chief Financial Officer, Chief Accounting Officer
